NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2009-3076

                              ALFREDO HONRADA,

                                                          Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent,

                                        and

                       UNITED STATES POSTAL SERVICE,

                                                          Intervenor.


      Neil C. Bonney, Bonney, Allenberg & O’Reilly, PC, of Virginia Beach, Virginia,
argued for petitioner.

      Bernard E. Doyle, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With him on the brief
were B. Chad Bungard, General Counsel, and Keisha Dawn Bell, Deputy General
Counsel.

      Scott T. Palmer, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for intervenor. With
him on the brief were Michael F. Hertz, Acting Assistant Attorney General, Jeanne E.
Davidson, Director, and Patricia M. McCarthy, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-3076

                              ALFREDO HONRADA,

                                                          Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.

                                        and

                        UNITED STATES POSTAL SERVICE,

                                                          Intervenor.


                                  Judgment

ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           DC0752080352-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, CLEVENGER and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT



DATED August 11, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk